a)

NO

Ww

bd

uw

oO)

~

©

©

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 8:20-cv-00063-JVS-DFM Document9 Filed 04/30/20 Page 1lof1 Page ID #:45

JS -6

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

Peter Strojnik, SACV 20-00063JVS(DFMx)
— ORDER OF DISMISSAL UPON
Plaintiff,
SETTLEMENT OF CASE
V.

Interstate Hotels and Resorts, Inc,
et al,

Defendant(s).

 

The Court having been advised by the counsel for the parties that the above-
entitled action has been settled,

IT IS ORDERED that this action be and is hereby dismissed in its entirety
without prejudice to the right, upon good cause being shown within 90 days, to reopen

the action if settlement is not consummated.

DATED: April 30, 2020 fy

 

rv. Sein
nited States dystrict Judge

 
